Citation Nr: 0630899	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-39 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that asthma existed at the time of the veteran's entry into 
active military service, although it was not noted on the 
veteran's enlistment examination.  

2.  The preponderance of the evidence clearly and 
unmistakably shows that the veteran's pre-service asthma did 
not undergo a permanent increase in severity, beyond natural 
progress, during service.


CONCLUSIONS OF LAW

1.  The evidence establishes that the veteran had asthma at 
the time of his entry into active service which was not 
aggravated during service; therefore, the presumption of 
soundness at entrance into service is rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(b) (2004 & 2006).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing asthma during the veteran's service.  38 U.S.C.A. 
§§ 1101, 1110, 1153 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.306(a) (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

As noted, in Pelegrini, the Court held in part that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial decision.  In the 
present case, this was done.  In May 2005, the RO sent the 
veteran a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The May 2005 
letter informed the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has 
persistent or recurrent symptoms of a disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The May 2005 
letter specifically asked the veteran to provide "any 
evidence in [his] possession that pertain[s] to his claim.  
See 38 C.F.R. § 3.159(b)(1).  

The content of the May 2005 letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Following the VCAA letter, the 
November 2005 Statement of the Case (SOC) was issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).




Mere history provided by the veteran of the pre-service 
existence of conditions, recorded at the time of the entrance 
examination, does not in itself constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran contends that service connection for asthma is 
warranted because it existed prior to service and was 
aggravated therein.  Applying the legal criteria above, the 
Board notes that, at the veteran's pre-enlistment examination 
in May 1944, his lungs were normal and a chest X-ray revealed 
no disqualifying abnormalities.  The examiner did not 
document that the veteran had a respiratory problem; 
therefore, a respiratory disorder, including asthma, was not 
"noted" when the veteran entered active duty, and the 
presumption of soundness applies.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
veteran's asthma existed prior to service.  The Board finds 
the presumption of soundness has been rebutted in this case, 
as explained below.  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2006).

Review of the record reveals the veteran was diagnosed with 
asthma prior to service.  See September 1943 private medical 
record.  The September 1943 private medical record reflects 
the veteran had chronic bronchial asthma that was worsened by 
inhaling dust.  Similarly, the veteran's discharge 
examination report reflects he was treated for asthma in 1944 
in his hometown of Mason, Wisconsin.  In addition, the Board 
notes that the veteran has conceded that his asthma existed 
prior to service, as shown in an October 2005 written 
statement wherein the veteran stated that his asthma attacks 
began to worsen in the spring of 1943.  Based upon the 
foregoing, the Board finds there is clear and unmistakable 
evidence that the veteran's asthma existed prior to service.  
In making the above determination, the Board finds it 
probative that the record contains a letter from a medical 
professional documenting the veteran had chronic bronchial 
asthma prior to service, as well as a written statement from 
the veteran acknowledging that his asthma existed prior to 
service.  


Next, with the presumption of soundness rebutted, the Board 
must determine whether the veteran's pre-existing right knee 
disability was aggravated (i.e., incurred a permanent 
increase in the underlying disability which was not natural 
progress) during service.  The Board finds that the 
disability was clearly and unmistakably not aggravated during 
service.  Although the record does not contain a medical 
opinion as to whether the veteran's asthma was aggravated 
during service, we find that a remand is not necessary in 
order to obtain a medical opinion, and that the veteran is 
not prejudiced by this omission, for the following reasons.

Review of the veteran's service medical records (SMRs) 
reveals no complaints, treatment, or diagnosis related to a 
respiratory disorder, including asthma.  In support of his 
claim, the veteran has asserted that, during service, a medic 
told him he had walking pneumonia and gave him sulphur pills.  
Essentially, the veteran is asserting that the pneumonia he 
manifested in service may have been an aggravation of his 
pre-existing asthma.  However, there is no medical evidence 
showing the veteran manifested symptoms related to, or was 
diagnosed with, pneumonia or any other respiratory disorder 
during service.  In fact, the SMRs only show the veteran was 
treated for a right shoulder injury and nasopharyngitis 
during service, with no complaints of a respiratory disorder.  
Although the veteran is capable of providing evidence of 
symptomatology and the Board does not doubt the veteran 
sincerely believes he was told he had walking pneumonia 
during service, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as 
medical diagnoses and etiology.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board does note that the examiner who conducted the 
veteran's July 1946 discharge examination noted the veteran's 
asthma was aggravated by military service.  However, further 
review reflects that the examiner simply recorded the 
veteran's statements as to his present disabilities.  The 
July 1946 examination report reflects the veteran indicated 
that he did not currently have any disabling wound, injury, 
or disease.  The veteran also indicated that he had asthma, 
which existed prior to service and was aggravated by service.  
The Board does consider the July 1946 discharge examination 
report to be competent evidence, but we consider the 
information regarding aggravation of the veteran's pre-
existing asthma to be of reduced probative value because it 
appears simply to represent the veteran's statement as to his 
disabilities, and not the considered opinion of the examiner.  
In this regard, the Board notes that the July 1946 
examination report contains a section that asks the 
examiner's opinion as to whether the veteran's identified 
conditions would result in a disability and whether the 
conditions were incurred during military service.  The July 
1946 examiner indicated that the veteran's asthma was not 
incurred during service and would not result in disability or 
untimely death.  In addition, as noted above, there was no 
objective medical evidence during service or at the 
separation examination which showed the veteran's asthma was 
aggravated by service.  In fact, there is no medical evidence 
of record which supports the conclusion that the veteran's 
asthma was aggravated by military service.  

In this context, the Board notes that the first time the 
veteran was shown to be undergoing treatment for asthma was 
in May 2001.  At that time, he was noted to be on medication 
for allergies, and his asthma was stable.  See May 2001 
private medical record.  The Board finds it probative that 
the first time the veteran was shown to have asthma in the 
evidence of record (other than the references to pre-service 
treatment in 1943 and 1944) was more than 50 years after he 
was separated from service.  This gap of many years militates 
against a finding that the veteran's pre-existing asthma was 
permanently worsened or became a chronic disorder during 
service, and also rebuts any assertion of continuity of 
disabling symptomatology since separation from service.

In summary, the Board finds there is no competent medical 
evidence showing the veteran's asthma increased in disabling 
manifestations during service.  As noted, there is no 
evidence showing the veteran complained of or was treated for 
a respiratory disorder during service, and his lungs were 
reported as normal at his separation examination in July 
1946.  In addition, the veteran was not documented to have a 
respiratory disorder until 50 years after he was separated 
from service, and the Board notes his asthma was stable at 
that time.  As a result, the Board finds the evidence clearly 
and unmistakably shows his asthma existed prior to service, 
and

that his asthma was clearly and unmistakably not aggravated 
during service.  For the reasons and bases set forth above, 
the Board finds that the claim for service connection for 
asthma is denied, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for asthma is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


